UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ELIZABETH OLARINDE,                    
                Plaintiff-Appellant,
                 v.
                                               No. 02-2079
HOLY CROSS HOSPITAL OF SILVER
SPRING, INCORPORATED,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-01-3101-PJM)

                  Submitted: February 25, 2003

                      Decided: March 20, 2003

   Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. Scott Oswald, Adam Augustine Carter, THE EMPLOYMENT
LAW GROUP, P.L.L.C., Washington, D.C., for Appellant. Richard
J. Hafets, Paul A. Mallos, PIPER RUDNICK L.L.P., Baltimore,
Maryland, for Appellee.
2                 OLARINDE v. HOLY CROSS HOSPITAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Elizabeth Olarinde appeals the district court’s order granting sum-
mary judgment in favor of her former employer, Holy Cross Hospital
of Silver Spring, Inc., on her failure to promote based on race and
national origin claim under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
2002). We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order. The district court properly concluded Olarinde
failed to present evidence that could establish that Holy Cross’ prof-
fered reasons for failing to promote her were a pretext for illegal dis-
crimination. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 147-48 (2000). Accordingly, we affirm on the reasoning of the
district court. See Olarinde v. Holy Cross Hosp. of Silver Spring, Inc.,
CA-01-3101-PJM (D. Md. filed Aug. 15, 2002; entered Aug. 16,
2002). We grant Holy Cross’ motion to submit this appeal on the
briefs and dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED